Citation Nr: 1540553	
Decision Date: 09/21/15    Archive Date: 10/02/15	

DOCKET NO.  14-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability (claimed as lower back pain).

2.  Entitlement to service connection for a cervical spine disability (claimed as neck pain).

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus/plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for acute prostatitis.  Accordingly, that issue is not currently before the Board.

This case was previously before the Board in July 2014, at which time it was remanded to give the Veteran an opportunity to testify at a videoconference hearing before the Board.  That hearing having been accomplished, the case is now, once more, before the Board for appellate review.

The record raises the issues of entitlement to service connection for bilateral lower extremity neurological disorders, to include due to a back disorder; and entitlement to service connection for knee disorders secondary to bilateral pes planus/plantar fasciitis.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's low back and cervical spine disabilities, as well as the current severity of his service-connected bilateral foot disorder.

In that regard, while there are currently on file service treatment records covering the first twelve years of the Veteran's period of active military service, with the exception of an August 1997 record reflecting treatment of his feet, there are no records on file for the final 10 years of the appellant's active military service, which is to say, the period of service extending from 1988 to 1998.  Significantly, according to the Veteran, during the final ten years of his active military service, he worked as a United States Air Force Recruiter, and received the majority of his medical treatment from a combination of service medical facilities and private providers.  To date, it is unclear whether sufficient attempts have been made by VA to obtain the aforementioned records dating from the Veteran's final ten years of active military service.  Accordingly, further development in this area will be undertaken prior to a final adjudication of the Veteran's claims.

Finally, the Veteran was last afforded a VA examination for the purpose of determining the severity of his bilateral pes planus/plantar fasciitis in September 2009, at this point, approximately six years ago.  In June 2014, the representative argued that since September 2009 the Veteran's bilateral pes planus/plantar fasciitis has become "more severe."  Under the circumstances, an additional, more contemporaneous examination will be undertaken prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran, with a request that he identify to the best of his ability the full name and address of any service medical facility and/or private medical provider, to include any CHAMPUS or Tricare provider, from whom he received treatment during the final ten years of his period of active military service, i.e., from 1988 to 1998.  Following receipt of that information, the AOJ must attempt to contact any and all identified providers and request that they provide copies of any and all records of any pertinent treatment and/or examination of the Veteran during the period in question.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records (to include CHAMPUS and TRICARE records) would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since December 2013, to include all pertinent records from the Shreveport, Louisiana VA Medical Center, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  To the extent records are received which are relevant to the issues of entitlement to service connection for disabilities of the low back and/or cervical spine, the Veteran's entire claims file, to include any VBMS and/or Virtual VA file,  must be furnished to the VA examiners who conducted examinations of the low back and cervical spine in March 2010 and May 2012, or to an equally qualified examiner if the prior examiners are not available.  Following a review of the Veteran's entire claims, VBMS and Virtual VA files the examiners must provide an opinion addressing whether the Veteran's low back and/or cervical spine disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The Veteran must then be afforded an additional VA foot examination, to be conducted by an appropriate specialist, as deemed necessary, in order to more accurately determine the current severity of his service-connected bilateral flat feet/plantar fasciitis.  The Veteran is hereby notified that it his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the foot examination, the examiner should specifically address whether, due solely to bilateral flat feet/plantar fasciitis (and not residuals of removal of a foreign body from the appellant's left foot), he exhibits a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, as opposed to objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and/or characteristic callosities.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

5.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claims for service connection for disabilities of the thoracolumbar and cervical spine, as well as his claim for an increased evaluation for service-connected pes planus/plantar fasciitis.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since May 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



